Citation Nr: 1402940	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a hysterectomy.

2.  Entitlement to a rating in excess of 30 percent for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from April 1986 to August 1986 and from January 1998 to August 2005, with additional service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that the Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge, but did not appear for the hearing.  

Claims of service connection for depression and anxiety are reasonably raised in the Veteran's March 2010 substantive appeal.  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  Regarding the issue of service connection for a hysterectomy, the evidence shows that the Veteran received treatment from the William Beaumont Army Medical Center (WBAMC).  See, e.g., August 2007 treatment record.  Only records dated through April 2006 from the WBAMC have been obtained.  Therefore, a remand is necessary to obtain any additional treatment records.

As for the increased rating issue, the next higher rating of 60 percent requires symptoms such as mental disturbance, which the rating criteria note as including depression.  The Veteran's treatment records show treatment for depression; as noted in the Introduction, the issue of service connection for depression has been raised by the record.  As the Veteran was last afforded a VA examination in 2008, in light of her records showing current depression, the Board concludes that a new VA examination is necessary to determine the current severity of her hypothyroidism.  Accordingly, a remand of this issue is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request records of post-service gynecological and hypothyroidism treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the WBAMC, from the El Paso, Texas VA Healthcare System, and from any other providers identified by the Veteran, especially as she moved during this appeal.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the current level of severity of her service-connected hypothyroidism.  Her claims file  must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations of the service-connected hypothyroidism disability should be annotated in the examination report.  In particular, the examiner should elicit information as to any associated symptomatology, to include cold intolerance; muscular weakness; cardiovascular involvement; mental disturbance (dementia, slowing of thought, depression); bradycardia (less than 60 beats per minute); sleepiness; and weight gain. 

With regards to mental disturbance, the examiner must discuss, in detail, to what extent the mental problems the Veteran experiences are attributable to her thyroid condition and therefore are part and parcel of that disorder, and to what extent her symptoms are attributable to a separately diagnosed psychiatric disorder.  

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity due to the service-connected thyroid disability.

3.  Ensure that the examination report complies with this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



